 

Exhibit 10.2

 

Execution Version

 

 

ASSET PURCHASE AGREEMENT

 

between

 

SOLID OPINION, INC.

 

and

 

IDEANOMICS, INC.

 

dated as of

 

February 19, 2019

 

 

   

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1     ARTICLE II THE ASSET PURCHASE 7     ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 9     ARTICLE IV REPRESENTATIONS
AND WARRANTIES OF BUYER 14     ARTICLE V [RESERVED] 16     ARTICLE VI [RESERVED]
16     ARTICLE VII CONDITIONS TO CLOSING 16     ARTICLE VIII INDEMNIFICATION 17
    ARTICLE IX [RESERVED] 23     ARTICLE X MISCELLANEOUS 23

 

 i 

 

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 19, 2019,
is entered into by and between Ideanomics, Inc., a Nevada corporation (“Buyer”),
and SolidOpinion, Inc., a Delaware corporation (“Seller” or “Company”). Buyer
and Company are each sometimes referred to herein as a “Party” and collectively
as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties intend that Seller sell and assign to Buyer, and Buyer
purchase and assume from Seller, the Purchased Assets (as defined herein) of the
Company, subject to the terms and conditions set forth herein;

 

WHEREAS, the board of directors of the Company (the “Company Board”) has
unanimously (a) determined that this Agreement and the transactions contemplated
hereby are in the best interests of the Company and the Stockholders, (b)
approved and declared advisable this Agreement and the transactions contemplated
hereby, and (c) resolved to recommend adoption of this Agreement by the
stockholders of the Company; and

 

WHEREAS, the board of directors of Buyer (the “Buyer Board”) has unanimously (a)
determined that this Agreement and the transactions contemplated hereby, are in
the best interests of the Buyer and its respective stockholders, and (b)
approved and declared advisable this Agreement and the transactions contemplated
hereby;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I 

Definitions

 

The following terms have the meanings specified or referred to in this Article
I:

 

“Accounting Principles” means GAAP applied using the same accounting methods,
practices, principles, policies and procedures, with consistent classifications,
judgments and valuation and estimation methodologies that were used in the
preparation of the Financial Statements for the most recent fiscal year end as
if such accounts were being prepared and audited as of a fiscal year end.

 

   

 

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 2.04.

 

“Applicable Law” means, with respect to any Person, any federal, state, local,
municipal, foreign or other law, statute, legislation, constitution, treaty,
principle of common law, code, rule, regulation, ordinance, judgment, decree or
order enacted, adopted, passed, approved, promulgated, made, implemented or
otherwise put into effect by any Governmental Authority that applies to such
Person, its business or its properties.

 

“Balance Sheet” has the meaning set forth in Section 3.04.

 

“Balance Sheet Date” has the meaning set forth in Section 3.04.

 

“Basket” has the meaning set forth in Section 8.04(a).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York are authorized or required by Applicable
Law to be closed for business.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Board” has the meaning set forth in the recitals.

 

“Buyer Common Stock” means shares of Buyer’s common stock, par value $0.001 per
share.

 

“Cap” has the meaning set forth in Section 8.04(a).

 

“Closing” has the meaning set forth in Section 2.05.

 

“Closing Date” has the meaning set forth in Section 2.05.

 

“Code” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Company Board” has the meaning set forth in the recitals.

 

 2 

 

 

“Company Charter Documents” has the meaning set forth in Section 3.03.

 

“Company Intellectual Property” means all Intellectual Property that is owned by
or purported to be owned by the Company.

 

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
Intellectual Property to which the Company is a party, beneficiary or otherwise
bound.

 

“Company Registered IP” means all Company Intellectual Property that is subject
to any issuance registration, application or other filing by, to or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and registered copyrights, issued
and reissued patents and pending applications for any of the foregoing.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“DGCL” means the Delaware General Corporation Law, as amended.

 

“Direct Claim” has the meaning set forth in Section 8.05(c).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
and Buyer concurrently with the execution and delivery of this Agreement.

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Escrow Account” has the meaning set forth in Error! Reference source not
found..

 

“Escrow Agent” means Transfer Online, Inc.

 

“Escrow Agreement” means the Escrow Agreement executed and delivered as of the
day hereof by Buyer, Seller and the Escrow Agent in the form of Exhibit A, to be
effective as of the Closing Date.

 

“Escrow Shares” has the meaning set forth in Error! Reference source not found..

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated under such law.

 

“Excluded Assets” has the meaning set forth in Section 2.02.

 

 3 

 

 

“Financial Statements” has the meaning set forth in Section 3.04.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Applicable Law), or any arbitrator, court or tribunal of
competent jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Indemnified Party” has the meaning set forth in Section 8.05.

 

“Indemnifying Party” has the meaning set forth in Section 8.05.

 

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, and other similar indicia
of source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts and pages, and all content and
data thereon or relating thereto, whether or not Copyrights; (e) mask works, and
all registrations, applications for registration, and renewals thereof; (f)
industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware, and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof; (i) rights of
publicity; and (j) all other intellectual or industrial property and proprietary
rights.

 

“Intellectual Property Registrations” has the meaning set forth in Section
3.09(a).

 

 4 

 

 

“Knowledge” means, when used with respect to the Company, the actual knowledge
of any director or officer of the Company.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, Taxes, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive, speculative,
remote, special, consequential or exemplary damages, except to the extent
actually awarded to a Governmental Authority.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the Purchased Assets, or (b) the ability of
the Company to consummate the transactions contemplated hereby on a timely
basis; provided, however, that “Material Adverse Effect” shall not include any
event, occurrence, fact, condition or change, directly or indirectly, arising
out of or attributable to: (i) general economic or political conditions; (ii)
conditions generally affecting the industries in which the Company operates;
(iii) any changes in financial or securities markets in general; (iv) acts of
war (whether or not declared), armed hostilities or terrorism, or the escalation
or worsening thereof; (v) any action required or permitted by this Agreement,
except pursuant to Section 3.03 and Error! Reference source not found.; (vi) any
changes in Applicable Laws or accounting rules, including GAAP; or (vii) the
public announcement, pendency or completion of the transactions contemplated by
this Agreement; provided further, however, that any event, occurrence, fact,
condition or change referred to in clauses (i) through (iv) immediately above
shall be taken into account in determining whether a Material Adverse Effect has
occurred or could reasonably be expected to occur to the extent that such event,
occurrence, fact, condition or change has a disproportionate effect on the
Company compared to other participants in the industries in which the Company
conducts its businesses.

 

“Material Contracts” has the meaning set forth in Section 3.06(a).

 

“Buyer SEC Reports” has the meaning set forth in Section 4.04.

 

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

 5 

 

 

“Permitted Encumbrances” means (i) Encumbrances for Taxes not yet due and
payable; (ii) Encumbrances of mechanics, carriers’, workmen’s, repairmen’s or
other like Encumbrances arising or incurred in the ordinary course of business
consistent with past practice or amounts that are not delinquent and which are
not, individually or in the aggregate, material to the business of the Company
(provided lien statements have not been filed or such Encumbrances have not
otherwise perfected); (iii) Encumbrances of zoning, building codes and other
land use Applicable Laws regulating the use or occupancy of real property or the
activities conducted thereon which are imposed by any Governmental Authority
having jurisdiction over such real property which are not violated by the
current use or occupancy of such real property or the operation of the business
of the Company, none of which are substantial in amount, interfere materially
with the ordinary conduct of the business of the Company, detract materially
from the use, occupancy, value or marketability of title of the assets subject
thereto or materially impair the operations of the Company; (iv) statutory
Encumbrances in favor of lessors arising in connection with any leased real
property; (v) Encumbrances of easements, covenants, conditions, rights-of-way,
restrictions and other similar charges and Encumbrances of record and other
encroachments and title and survey defects, none of which are substantial in
amount, interfere materially with the ordinary conduct of the business of the
Company, detract materially from the use, occupancy, value or marketability of
title of the assets subject thereto or materially impair the operations of the
Company; or (vi) purchase money liens securing rental payments under capital
lease arrangements entered into in the ordinary course of business consistent
with past practice or amounts that are not delinquent and which are not,
individually or in the aggregate, material to the business of the Company.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration Agreement” means the Piggyback Registration Agreement,
executed and delivered as of the day hereof by Seller and Buyer in the form
attached hereto as Exhibit B, to be effective as of the Closing Date.“Purchased
Assets” has the meaning set forth in Section 2.01.

 

“Purchase Price” means 4,500,000 of shares of Buyer Common Stock.

 

“Representative” means, with respect to any Person, any and all directors,
officers, managers, employees, consultants, independent contractors, financial
advisors, counsel, accountants and other agents of such Person.

 

“Requisite Company Vote” means the written consent or affirmative vote of (i)
holders of a majority of shares of Company’s Common Stock; (ii) holders of a
majority of shares of the Company’s Series Seed Preferred Stock, voting as a
single class; and (iii) holders of a majority of shares of the Company’s Series
A Preferred Stock, voting as a single class.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated under such law.

 

“Stockholder Indemnitees” has the meaning set forth in Section 8.03.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

 6 

 

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes (including
any schedule or attachment thereto) filed or required to be filed, or maintained
or required to be maintained, with any Governmental Authority in connection with
any Tax, and including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 8.05(a).

 

“Transaction Documents” means the Escrow Agreement and the Piggyback
Registration Agreement.

 

ARTICLE II 

The Asset purchase

 

Section 2.01        Purchase and Sale of Assets. Subject to the terms and
conditions set forth herein, at the Closing, Seller, in exchange for receipt of
the Purchase Price, provided however, that the Escrow Shares shall be delivered
the Escrow Agent per the Escrow Agreement, hereby sells, assigns, transfers,
conveys and delivers to Buyer, and Buyer hereby purchases, accepts and assumes
from the Seller, free and clear of all Encumbrances, all of Seller's right,
title and interest in, to and under the following assets, properties and rights
of Seller, to the extent that such assets, properties and rights exist as of the
Closing Date (collectively, the "Purchased Assets"):

 

(a)          cash equal to $2,500,000, which shall be paid by the Company
directing EGT International Corp. to pay to Buyer at Closing $2,500,000
otherwise payable by EGT International Corp. to the Company pursuant to that
certain External Vendor Services Agreement between the Company and EGT
International Corp.; and

 

(b)          the intellectual property assets and technology known as “comments
radar” which is a web crawler/scanner which indexes comments on websites,
including the database of indexed comments from inception.

 

Section 2.02        Excluded Assets. The Purchased Assets do not include, and
Seller is not selling, assigning, transferring, conveying or delivering, and
Buyer is not purchasing, acquiring or accepting from Seller, any assets,
properties or rights of Seller (the “Excluded Assets”) not described above in
Section 2.01 as included in the Purchased Assets. For avoidance of doubt, the
Excluded Assets include the intellectual property assets and technology known as
Seller’s “comment widget”.

 

Section 2.03        Liabilities. Buyer shall not assume and shall not be
responsible to pay, perform or discharge any liabilities or obligations of
Seller, other than liabilities (the “Assumed Liabilities”) directly related to
the Purchased Assets being acquired hereunder by Buyer, but only to the extent
that such liabilities are required to be performed after the Closing Date and do
not result from any failure to perform, improper performance, warranty or other
breach default or violation by the Seller on or prior to the Closing Date, which
Assumed Liabilities are hereby assumed by Buyer at Closing.

 

 7 

 

 

Section 2.04        Allocation of Purchase Price. Within 30 days after the
Closing Date, Seller shall deliver to Buyer a schedule allocating the Purchase
Price (including any assumed liabilities treated as consideration for the
Purchased Assets for Tax purposes) (the "Allocation Schedule"). The Allocation
Schedule shall be prepared in accordance with Section 1060 of the Code. The
Allocation Schedule shall be deemed final unless Buyer notifies Seller in
writing that Buyer objects to one or more items reflected in the Allocation
Schedule within ten days after delivery of the Allocation Schedule to Buyer. In
the event of any such objection, Seller and Buyer shall negotiate in good faith
to resolve such dispute; provided, however, that if Seller and Buyer are unable
to resolve any dispute with respect to the Allocation Schedule within ten days
after the delivery of the Allocation Schedule to Buyer, such dispute shall be
resolved by Withum Smith + Brown, PC. or, if Withum Smith + Brown, PC is unable
to serve, another impartial nationally recognized firm of independent certified
public accountants mutually appointed by Buyer and Seller. The fees and expenses
of such accounting firm shall be borne equally by Seller and Buyer. Seller and
Buyer agree to file their respective IRS Forms 8594 and all federal, state and
local Tax Returns in accordance with the Allocation Schedule.

 

Section 2.05        Closing. Subject to the terms and conditions of this
Agreement, the closing (the “Closing”) shall take place at 10 a.m., New York
time, on the date of this Agreement, substantially contemporaneously with the
execution and delivery of this Agreement and the Transaction Documents, at a
location mutually agreed to by the Parties (the day on which the Closing takes
place being the “Closing Date”).

 

Section 2.06        Closing Deliverables.

 

(a)          Seller Deliveries. At or prior to the Closing, the Seller shall
deliver to the Buyer the following:

 

(i)           the Escrow Agreement, duly executed by the Company; and

 

(ii)          the other Transaction Documents to which the Company is a party,
duly executed by the Company, and such other documents or instruments as Buyer
reasonably requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

(b)          Buyer Deliveries. At the Closing, Buyer shall deliver to the
Company (or such other Person as may be specified herein) the following:

 

(i)           the shares of Buyer Common Stock that constitute the Purchase
Price, with (A) a stock certificate representing 450,000 such shares to be
delivered to the Escrow Agent pursuant to the Escrow Agreement, and (B)
4,050,000 such shares to be delivered to the Company via electronic book entry
delivery;

 

(ii)          the Escrow Agreement, duly executed by the Company; and

 

(iii)         the other Transaction Documents to which Buyer is a party, duly
executed by the Company, and such other documents or instruments as the Company
reasonably requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

 8 

 

 

ARTICLE III 

Representations and warranties of the Company

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, the Company represents and warrants to Buyer that the statements
contained in this Article III are true and correct as of the date hereof and as
of the Closing Date.

 

Section 3.01        Organization and Qualification of the Company. The Company
is a corporation duly organized, validly existing and in good standing under the
Applicable Laws of the State of Delaware and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted. The Company is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the ownership of the Purchased
Assets or the operation of the Company’s business as currently conducted makes
such licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not have a Material Adverse
Effect.

 

Section 3.02        Authority; Board Approval. The Company has all necessary
corporate power and authority to enter into this Agreement and the other
Transaction Documents to which the Company is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company of
this Agreement and any other Transaction Document to which the Company is a
party, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of the Company. This Agreement has been duly executed and delivered
by the Company, and (assuming due authorization, execution and delivery by
Buyer) this Agreement constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Applicable Laws affecting creditors' rights generally and
by general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity). When each other Transaction Document to which
the Company is or will be a party has been duly executed and delivered by the
Company (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Seller enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Applicable Laws affecting creditors' rights generally and
by general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity).

 

 9 

 

 

Section 3.03        No Conflicts; Consents. The execution, delivery and
performance by the Company of this Agreement and the Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (i) subject to obtaining the Requisite
Company Vote, conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of the Company (“Company Charter Documents”); (ii)
subject to obtaining the Requisite Company Vote, conflict with or result in a
violation or breach of any provision of any Applicable Law or Governmental Order
applicable to the Company; (iii), require the consent, notice or other action by
any Person under, conflict with, result in a violation or breach of, constitute
a default or an event that, with or without notice or lapse of time or both,
would constitute a default under, result in the acceleration of or create in any
party the right to accelerate, terminate, modify or cancel any Contract to which
the Company is a party or by which the Company is bound or to which any of the
properties and assets of the Company are subject (including any Material
Contract) or any Permit affecting the properties, assets or business of the
Company; or (iv) result in the creation or imposition of any Encumbrance other
than Permitted Encumbrances on any properties or assets of the Company, except
in the cases of clauses (ii) (iii) and (iv), where the violation, breach,
conflict, default, acceleration or failure to give notice would not have a
Material Adverse Effect. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to the Company in connection with the execution, delivery and
performance of this Agreement and the Transaction Documents and the consummation
of the transactions contemplated hereby and thereby, except for such filings and
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

 

Section 3.04        Financial Statements. Complete copies of the Company’s
financial statements consisting of the balance sheet of the Company as at
December 31 in each of the years 2016, 2017 and 2018 and the related statements
of income and retained earnings, stockholders’ equity and cash flow for the
years then ended (the “Financial Statements”) have been delivered to Buyer. The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved. The Financial Statements are
based on the books and records of the Company, and fairly present in all
material respects the financial condition of the Company as of the respective
dates they were prepared and the results of the operations of the Company for
the periods indicated. The balance sheet of the Company as of December 31, 2018
is referred to herein as the “Balance Sheet” and the date thereof as the
“Balance Sheet Date”. The Company maintains a standard system of accounting
established and administered in accordance with GAAP. The Company has
established and maintains a system of “internal controls over financial
reporting” sufficient to provide reasonable assurance (i) regarding the
reliability of the Company’s financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, (ii) that
receipts and expenditures of the Company are being made in all material respects
in accordance with the authorization of the Company’s management, and (iii)
regarding prevention or timely detection of the unauthorized acquisition, use or
disposition of the Company’s assets that could have a material effect on the
Company’s financial statements. The Company has not received, and there has not
been, any complaint, allegation, assertion or claim regarding the Company’s
accounting practices, procedures, methodologies or methods, in each case with
respect to the preparation of the Financial Statements of the Company, including
any complaint, allegation, assertion or claim that the Company has engaged in
questionable accounting practices with respect to the preparation of such
Financial Statements.

 

 10 

 

 

Section 3.05        Absence of Certain Changes, Events and Conditions. Since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, there has not been, with respect to the Company, any:

 

(a)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)          amendment of the charter, by-laws or other organizational documents
of the Company;

 

(c)          material change in any method of accounting or accounting practice
of the Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

(d)          entry into any Contract that would constitute a Material Contract;

 

(e)          transfer, assignment, sale or other disposition of any of the
Purchased Assets;

 

(f)          transfer or assignment of or grant of any license or sublicense
under or with respect to, or sale or disposition of, any Company Intellectual
Property or Company IP Agreements;

 

(g)          abandonment or lapse of or failure to maintain in full force and
effect any Company Registered IP, or failure to take or maintain reasonable
measures to protect the confidentiality or value of any Trade Secrets included
in the Company Intellectual Property;

 

(h)          material damage, destruction or loss (whether or not covered by
insurance) to any Purchased Assets;

 

(i)           acceleration, termination, material modification to or
cancellation of any material Contract (including, but not limited to, any
Material Contract) to which the Company is a party or by which it is bound;

 

(j)           imposition of any Encumbrance upon any of the Purchased Assets;

 

(k)          adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy law or consent to the filing of any
bankruptcy petition against it under any similar Applicable Law;

 

(l)          purchase, lease or other acquisition of the right to own, use or
lease any property or assets, except for purchases of inventory or supplies in
the ordinary course of business consistent with past practice;

 

(m)          acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof; or

 

(n)          any Contract to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

Section 3.06        Material Contracts.

 

(a)          Section 1.01(a) of the Disclosure Schedules lists each of the
following Contracts of the Company: (x) by which any of the Purchased Assets are
bound or affected or (y) to which the Company is a party or by which it is bound
in connection with the Purchased Assets (together with all Intellectual Property
Agreements listed in Section 4.10Error! Reference source not found. of the
Disclosure Schedules, collectively, the "Material Contracts"):

 

 11 

 

 

(i)          each Contract of the Company involving aggregate consideration in
excess of $25,000 and which, in each case, cannot be cancelled by the Company
without penalty or without more than ninety (90) days’ notice;

 

(ii)          all Contracts that require the Company to purchase its total
requirements of any product or service from a third party or that contain “take
or pay” provisions;

 

(iii)         all Contracts that provide for the indemnification by the Company
of any Person or the assumption of any Tax, environmental or other liability of
any Person;

 

(iv)         all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

 

(v)          all broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising Contracts to which the Company is a party;

 

(vi)        all employment agreements and Contracts with independent contractors
or consultants (or similar arrangements) to which the Company is a party and
which are not cancellable without material penalty or without more than ninety
(90) days’ notice;

 

(vii)       except for Contracts relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees) of the
Company;

 

(viii)      all Contracts with any Governmental Authority to which the Company
is a party;

 

(ix)         all Contracts that limit or purport to limit the ability of the
Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(x)          any Contracts to which the Company is a party that provide for any
joint venture, partnership or similar arrangement by the Company; and

 

(xi)         any other Contract that is material to the Company and not
previously disclosed pursuant to this Section 3.06.

 

(b)         Each Material Contract is valid and binding on the Company in
accordance with its terms and is in full force and effect. None of the Company
or, to the Company’s Knowledge, any other party thereto is in breach of or
default under (or is alleged to be in breach of or default under), or has
provided or received any notice of any intention to terminate, any Material
Contract. No event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Material Contract
or result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to Buyer.

 

 12 

 

 

Section 3.07        Title to Assets. [Except as set forth in Section 3.07 of the
Disclosure Schedules,] The Company has good and valid title to, or a valid
leasehold interest in, all tangible personal property included in the Purchased
Assets, free and clear of Encumbrances except for Permitted Encumbrances.

 

Section 3.08        Condition and Sufficiency of Assets. The Purchased Assets
are sufficient for the continued conduct of the Company’s business after the
Closing in substantially the same manner as conducted prior to the Closing, and
constitute all of the rights, property and assets necessary to conduct the
Company’s business as currently conducted.

 

Section 3.09        Intellectual Property.

 

(a)          Section 3.09(a) of the Disclosure Schedules lists (i) all
Intellectual Property Registrations and (ii) all Company IP Agreements. Except
as would not have a Material Adverse Effect, the Company owns or has the right
to use all Intellectual Property Assets and the Intellectual Property licensed
to the Company under the Intellectual Property Agreements.

 

(b)          Except as would not have a Material Adverse Effect, to the
Company's Knowledge: (i) the conduct of the Company’s business as currently
conducted does not infringe, misappropriate, dilute or otherwise violate the
Intellectual Property of any Person; and (ii) no Person is infringing,
misappropriating or otherwise violating any Intellectual Property Assets.
Notwithstanding anything to the contrary in this Agreement, this Section 3.09(b)
constitutes the sole representation and warranty of the Company under this
Agreement with respect to any actual or alleged infringement, misappropriation
or other violation by the Company of any Intellectual Property of any other
Person.

 

Section 3.10        Legal Proceedings; Governmental Orders.

 

(a)          There are no Actions pending or, to the Company’s Knowledge,
threatened (a) against or by the Company affecting any of the Purchased Assets;
or (b) against or by the Company that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

(b)          There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Company or any of the
Purchased Assets.

 

Section 3.11        Compliance With Laws; Permits.

 

(a)          The Company has complied, and is now complying, with all Applicable
Laws except where the failure to be in compliance would not have a Material
Adverse Effect.

 

(b)          All Permits required for the Company to conduct its business have
been obtained by it and are valid and in full force and effect except where the
failure to obtain such Permits would not have a Material Adverse Effect. All
fees and charges with respect to such Permits as of the date hereof have been
paid in full except where the failure to pay such fees and charges would not
have a Material Adverse Effect.

 

 13 

 

 

Section 3.12        Taxes. Except as would not have a Material Adverse Effect,
the Company has duly and timely (a) filed, or caused to be filed, taking into
account any extensions, all Tax Returns required to have been filed by them, and
such Tax Returns are true, correct and complete, and (b) paid all Taxes (whether
or not shown on any Tax Return) required to have been paid by them (including
any Taxes required to be withheld from amounts owing to any employee, creditor,
stockholder or other third party), except in each case of clauses (a) and (b),
with respect to matters contested in good faith in appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP in the
Financial Statements.

 

Section 3.13        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Transaction Document based
upon arrangements made by or on behalf of the Company.

 

Section 3.14        No Other Representations and Warranties. Except for the
representations and warranties contained in this Article III (including the
related portions of the Disclosure Schedules), neither the Company nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of the Company, including any
representation or warranty as to the accuracy or completeness of any information
regarding the business of the Company and the Purchased Assets furnished or made
available to Buyer and its Representatives (including any information, documents
or material made available to Buyer in the data room, management presentations
or in any other form in expectation of the transactions contemplated hereby) or
as to the future revenue, profitability or success of the Company’s business, or
any representation or warranty arising from statute or otherwise in law.

 

ARTICLE IV

Representations and warranties of Buyer

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to the Company that the statements
contained in this Article IV are true and correct as of the date hereof and as
of the Closing Date.

 

Section 4.01        Organization and Authority of Buyer. The Buyer is a
corporation duly organized, validly existing and in good standing under the
Applicable Laws of the jurisdiction of its incorporation. Buyer has full
corporate power and authority to enter into and perform its obligations under
this Agreement and the Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by Buyer of this Agreement and any Transaction Document
to which they are a party and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Buyer and no other corporate proceedings on the
part of Buyer are necessary to authorize the execution, delivery and performance
of this Agreement and the other transactions contemplated hereby and thereby.
This Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by each other Party) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms. When each Transaction Document to which
Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

 

 14 

 

 

Section 4.03        No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the Transaction Documents to which
they are a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the certificate of incorporation,
by-laws or other organizational documents of Buyer; (b) conflict with or result
in a violation or breach of any provision of any Applicable Law or Governmental
Order applicable to Buyer; or (c) require the consent, notice or other action by
any Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution, delivery and performance of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

 

Section 4.04        SEC Filings. Except as set forth in Section 4.04 of the
Disclosure Schedules, Buyer has filed with, or furnished to the U.S. Securities
and Exchange Commission, all reports, documents, statements, schedules and forms
required to be filed or furnished, as applicable, under the Securities Act or
the Exchange Act, by Buyer since January 1, 2017 (collectively, the “Buyer SEC
Reports”). As of the time so filed or furnished (or, if amended or superseded by
a filing prior to the date of this Agreement, then on the date of such filing),
the Buyer SEC Reports complied as to form in all material respects with the
applicable requirements of the Securities Act or the Exchange Act, as the case
may be, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated in such Buyer SEC Reports or
necessary in order to make the statements in such Buyer SEC Reports, in the
light of the circumstances under which they were made, not misleading. Buyer is
in compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated under such law.

 

Section 4.05        Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Transaction Document based
upon arrangements made by or on behalf of Buyer.

 

Section 4.06        Legal Proceedings. Except as set forth in Section 4.06 of
the Disclosure Schedules here are no Actions pending or, to Buyer’s knowledge,
threatened against or by Buyer or any of their respective Affiliates that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.

 

 15 

 

 

Section 4.07        Independent Investigation. Buyer has conducted its own
independent investigation, review and analysis of the Company’s business and the
Purchased Assets, and acknowledges that it has been provided adequate access to
the personnel, properties, assets, premises, books and records, and other
documents and data of the Company for such purpose. Buyer acknowledges and
agrees that: (a) in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer has relied solely upon
its own investigation and the express representations and warranties of the
Company set forth in ARTICLE III of this Agreement (including related portions
of the Disclosure Schedules); and (b) neither the Company nor any other Person
has made any representation or warranty as to the Company, the Company’s
business, the Purchased Assets or this Agreement, except as expressly set forth
in ARTICLE III of this Agreement (including the related portions of the
Disclosure Schedules).

 

ARTICLE V

[Reserved]

 

ARTICLE VI 

[Reserved]

 

ARTICLE VII 

Conditions to closing

 

Section 7.01        Conditions to Obligations of All Parties. The obligations of
each Party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
condition that no Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the transactions contemplated by this Agreement
illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded
following completion thereof.

 

Section 7.02        Conditions to Obligations of Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Buyer’s waiver in writing, at or prior to the Closing, of
each of the following conditions:

 

(a)          The representations and warranties of the Company contained in this
Agreement, the Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects as of that specified
date), except where the failure of such representations and warranties to be
true and correct would not have a Material Adverse Effect.

 

(b)          The Company shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Transaction Documents to be performed or complied with
by it prior to or on the Closing Date.

 

 16 

 

 

(c)          No Action shall have been commenced against Buyer or the Company,
which would prevent the Closing. No injunction or restraining order shall have
been issued by any Governmental Authority, and be in effect, which restrains or
prohibits any transaction contemplated hereby.

 

(d)          All approvals, consents and waivers, if any, that are listed on
Section 3.03 of the Disclosure Schedules, if any, shall have been received, and
executed counterparts thereof shall have been delivered to Buyer at or prior to
the Closing.

 

(e)          The Company shall have delivered each of the closing deliverables
set forth in Section 2.06(a).

 

Section 7.03        Conditions to Obligations of the Company. The obligations of
the Company to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or the Company’s waiver in writing, at or prior to
the Closing, of each of the following conditions:

 

(a)          The representations and warranties of Buyer contained in this
Agreement, the Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects as of that specified
date), except where the failure of such representations and warranties to be
true and correct would not have a Material Adverse Effect.

 

(b)          Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the Transaction Documents to be performed or complied with
by them prior to or on the Closing Date.

 

(c)          No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

(d)          Buyer shall have delivered each of the closing deliverables set
forth in Section 2.06(b).

 

ARTICLE VIII

Indemnification

 

Section 8.01        Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the close of
business on first Business Day after the date that is twelve (12) months from
the Closing Date; provided, that the representations and warranties in Section
3.01, Section 3.02, Section 4.01 and Section 4.02 shall survive indefinitely.
All covenants and agreements of the Parties contained herein shall survive the
Closing indefinitely or for the period explicitly specified therein.
Notwithstanding the foregoing, any claims asserted in good faith with reasonable
specificity (to the extent known at such time) and in writing by notice from the
Indemnified Party to the Indemnifying Party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representation or warranty and such claims shall survive until
finally resolved.

 

 17 

 

 

Section 8.02        Indemnification by Seller. Subject to the other terms and
conditions of this Article VIII, the Seller shall indemnify and defend each of
Buyer and its Affiliates and their respective Representatives (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of the Seller contained in this Agreement; or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement.

 

Section 8.03        Indemnification By Buyer. Subject to the other terms and
conditions of this Article VIII, Buyer shall indemnify and defend the Company
its Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement; or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement.

 

Section 8.04        Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 shall be subject to the following limitations:

 

(a)          Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 8.02(a) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $20,000 (the
“Basket”), in which event Seller shall be required to pay or be liable for all
such Losses in excess of the Basket. The aggregate amount of all Losses for
which the Company shall be liable pursuant to Section 8.02(a) shall not exceed
the Escrowed Shares pursuant to the Escrow Agreement (the “Cap”).

 

(b)          Buyer shall not be liable to the Seller for indemnification under
Section 8.03(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.03(a) exceeds the Basket, in which event Buyer
shall be required to pay or be liable for all such Losses in excess of the
Basket. The aggregate amount of all Losses for which Buyer shall be liable
pursuant to Section 8.03(a) shall not exceed the Cap.

 

(c)          Payments by the Company pursuant to Section 8.02 in respect of any
Loss shall be limited to the amount of any liability or damage that remains
after deducting therefrom any insurance proceeds and any indemnity, contribution
or other similar payment received or reasonably expected to be received by the
Buyer in respect of any such claim. The Buyer shall use its commercially
reasonable efforts to recover under insurance policies or indemnity,
contribution or other similar agreements for any Losses prior to seeking
indemnification under this Agreement.

 

 18 

 

 

(d)          Payments by the Company pursuant to Section 8.02 in respect of any
Loss shall be reduced by an amount equal to any Tax benefit realized or
reasonably expected to be realized as a result of such Loss by the Buyer.

 

(e)          In no event shall the Company be liable to the Buyer for any
punitive, incidental, consequential, special or indirect damages, including loss
of future revenue or income, loss of business reputation or opportunity relating
to the breach or alleged breach of this Agreement, or diminution of value or any
damages based on any type of multiple.

 

(f)          The Buyer shall take, and cause its Affiliates to take, all
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Loss.

 

(g)          The Company shall not be liable under this Article VIII for any
Losses based upon or arising out of any inaccuracy in or breach of any of the
representations or warranties of the Company contained in this Agreement if the
Company can demonstrate that Buyer had actual knowledge of such inaccuracy or
breach prior to the Closing. 

 

Section 8.05        Indemnification Procedures. The party making a claim under
this Article VIII is referred to as the “Indemnified Party”, and the party
against whom such claims are asserted under this Article VIII is referred to as
the “Indemnifying Party”. For purposes of this Article VIII, (i) if Buyer (or
any other Buyer Indemnitee) comprises the Indemnified Party, any references to
Indemnifying Party (except provisions relating to an obligation to make
payments) shall be deemed to refer to the Seller, and (ii) if Buyer comprises
the Indemnifying Party, any references to the Indemnified Party shall be deemed
to refer to Seller.

 

(a)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense. In the event that the Indemnifying Party assumes the
defense of any Third Party Claim, subject to Section 8.05(b), it shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

 

 19 

 

 

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 8.05(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten (10) days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim, and in such event the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.05(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

 

(c)          Direct Claims. Any Action by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30) days
after the Indemnified Party becomes aware of such Direct Claim. The failure to
give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to Purchased Assets and the right to examine and copy related
any accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such thirty (30) day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement.

 

 20 

 

 

Section 8.06        Payments; Escrow Account.

 

(a)          Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this Article VIII, the Indemnifying Party
shall satisfy its obligations within fifteen (15) Business Days of such final,
non-appealable adjudication: (i) in the case of any Losses payable by Buyer to a
Seller Indemnitee pursuant to Article VIII, by wire transfer of immediately
available funds, and (ii) in the case of any Losses payable by Seller to a Buyer
Indemnitee pursuant to Article VIII, by recourse to the Escrow Account and the
Escrowed Shares pursuant to the Escrow Agreement as provided in Section 8.06(d)
below. The Parties agree that should an Indemnifying Party not make full payment
of any such obligations within such fifteen (15) Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to but excluding the
date such payment has been made at a rate per annum equal to the United States
dollar prime rate per annum, as quoted by Citibank, N.A. (or any successor
thereof) on the Closing Date. Such interest shall be calculated daily on the
basis of a year of three hundred sixty five (365) days and the actual number of
days elapsed since the Closing Date.

 

(b)          Any Losses payable to a Buyer Indemnitee pursuant to Article VIII
shall be satisfied solely from the Escrow Account. If Seller becomes obligated
to indemnify a Seller Indemnitee for a Loss as contemplated by the first
sentence of Section 8.06(a), then:

 

(i)           Seller shall cooperate with Buyer to issue a joint written
instruction to the Escrow Agent pursuant to Section 2 of the Escrow Agreement to
disburse to such Buyer Indemnitee a number of Escrow Shares having a value equal
to the amount of such indemnifiable Loss which the Company is obligated to pay
to the relevant Buyer Indemnitee (with the Escrow Shares valued for such purpose
in accordance with Section 8.06(b)(ii) below); and

 

(ii)          Where Escrow Shares are to be disbursed to a Buyer Indemnitee
pursuant to this Section 8.06 and the Escrow Agreement in satisfaction of the
Company’s obligation to indemnify a Buyer Indemnitee for a Loss, (A) the value
of each Escrow Share to be used for determining the number of Escrow Shares to
be so disbursed to satisfy such indemnification obligation shall be the average
trading price of shares of Buyer Common Stock on the NASDAQ during the 20-day
period ending on the second trading day prior to the date on which the Parties
deliver the joint written notice instructing the Escrow Agent to disburse Escrow
Shares to a Buyer Indemnitee (the “Average Share Price”) and (B) the number of
Escrow Shares to be disbursed shall be equal to the quotient obtained by
dividing (x) the amount of the Loss for which the Company is obligated to
indemnify the Buyer Indemnitee by (y) the Average Share Price, rounded down to
the nearest whole share.

 

 21 

 

 

(c)          On the first anniversary of the date of this Agreement, Buyer and
Seller shall cooperate to issue to the Escrow Agent, a joint written instruction
pursuant to Section 2 of the Escrow Agreement, instructing the Escrow Agent to
release and disburse to the Company or its designee all then-remaining Escrow
Shares; provided, that if at such time there remain bona fide claims for
indemnification that have been properly asserted by a Buyer Indemnitee pursuant
to this Article VIII but which as to which the Company’s liability for
indemnification hereunder has not been finally resolved (“Pending Claims”), then
such joint written instruction shall direct the Escrow Agent to retain as
Escrowed Shares pursuant to the Escrow Agreement a number of then-remaining
Escrowed Shares (up to all such then-remaining Escrowed Shares, the “Retained
Escrow Shares”) equal to the quotient obtained by dividing (A) the expected
amount of Losses for which the Company could reasonably be expected to indemnify
Buyer Indemnitees under all Pending Claims as agreed in good faith by the
Company and Buyer, by (B) the Average Share Price, rounded down to the nearest
whole share. For avoidance of doubt, if the number of then-remaining Escrow
Shares exceeds the number of the Retained Escrow Shares, then the joint written
instruction of Buyer and the Company given hereunder shall direct the Escrow
Agent to release and disburse such excess then-remaining Escrow Shares to the
Company or its designee.

 

Section 8.07        Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
Parties as an adjustment for Tax purposes, unless otherwise required by
Applicable Law.

 

Section 8.08        Exclusive Remedies. Subject to Section 10.11, the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from intentional fraud or criminal
activity on the part of a Party in connection with the transactions contemplated
by this Agreement) for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this Article VIII. In furtherance of the foregoing, each Party
hereby waives, to the fullest extent permitted under Applicable Law, any and all
rights, claims and causes of action for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement it may have against the other
Parties and their Affiliates and each of their respective Representatives
arising under or based upon any Applicable Law, except pursuant to the
indemnification provisions set forth in this Article VIII. Nothing in this
Section 8.08 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party’s intentional fraud or criminal activity.

 

 22 

 

 

ARTICLE IX

[Reserved]

 

ARTICLE X

Miscellaneous

 

Section 10.01     Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred; provided, that Buyer, on the one hand, and Seller on the other hand,
shall pay or reimburse the Escrow Agent fifty percent (50%) of all expenses,
disbursements and advances, including attorney’s fees and expenses, owed to the
Escrow Agent and incurred or made in connection with the performance of the
Escrow Agreement.

 

Section 10.02     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient or (d) on the third (3rd) day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):

 

If to the Company:SolidOpinion, Inc.

110 W. 96th Street, Suite 15A

New York, NY 10025

E-mail: gonstantine.goltsev@solidopinion, com

Attention: Constantine Goltsev, Chief Executive Officer

 

with a copy to:RPCK Rastegar Panchal, P.C.

10 East 40th Street, Suite 3307

New York, NY 10016

E-mail: Chintan.Panchal@RPCK.com

Attention: Chintan Panchal, Esq.

 

TangoLaw PLLC

801 2nd Avenue, Suite 1110

Seattle, WA 98104

Email: doug@tangolaw.com

Attention: Douglas Choi, Esq.

 

 23 

 

 

If to Buyer:Ideanomics, Inc.

55 Broadway, 19th Floor

New York, NY 10006

E-mail: FTovar@ideanomics.com

Attention: Federico Tovar, Chief Financial Officer

 

with a copy to:Venable LLP

1270 Avenue of the Americas

New York, NY 10020

E-mail: wnhaddad@venable.com

Attention: William N. Haddad, Esq.

 

Section 10.03     Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

Section 10.04     Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

 

Section 10.05     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

 24 

 

 

Section 10.06     Entire Agreement. This Agreement and the Transaction Documents
constitute the sole and entire agreement of the Parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in the Transaction
Documents, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

 

Section 10.07     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 10.08     No Third-party Beneficiaries. Except as provided in Error!
Reference source not found. and Article VIII, this Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 10.09     Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by Buyer and
the Company at any time prior to the Closing; provided, however, that after the
Requisite Company Vote is obtained, there shall be no amendment or waiver that,
pursuant to Applicable Law, requires further approval of the Company’s
stockholders, without the receipt of such further approvals. Any failure of
Buyer, on the one hand, or the Company, on the other hand, to comply with any
obligation, covenant, agreement or condition herein may be waived by the Company
(with respect to any failure by Buyer) or by Buyer (with respect to any failure
by the Company), respectively, only by a written instrument signed by the party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

Section 10.10     Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction).

 

 25 

 

 

(b)          Each Party irrevocably consents to the exclusive jurisdiction and
venue of the Court of Chancery of the State of Delaware in connection with any
matter based upon or arising out of this Agreement, the Transaction Documents or
any other transactions or matters contemplated herein or therein (or, only if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over a particular matter, any federal court within the State of Delaware). Each
Party agrees not to commence any legal proceedings related hereto or thereto
except in such court (or, only if the Court of Chancery of the State of Delaware
declines to accept jurisdiction over a particular matter, in any federal court
within federal court within the State of Delaware). By execution and delivery of
this Agreement, each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and to the appellate courts therefrom
solely for the purposes of disputes arising under this Agreement and not as a
general submission to such jurisdiction or with respect to any other dispute,
matter or claim whatsoever. The Parties irrevocably consent to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the delivery of copies thereof by overnight courier to the address for such
Party to which notices are deliverable hereunder. Any such service of process
shall be effective upon delivery. Nothing herein shall affect the right to serve
process in any other manner permitted by Applicable Law. The Parties hereby
waive any right to stay or dismiss any action or proceeding under or in
connection with this Agreement or the Transaction Documents brought before the
foregoing courts on the basis of (i) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason, or that it or any
of its property is immune from the above-described legal process, (ii) that such
action or proceeding is brought in an inconvenient forum, that venue for the
action or proceeding is improper or that this Agreement or any of the
Transaction Documents may not be enforced in or by such courts, or (iii) any
other defense that would hinder or delay the levy, execution or collection of
any amount to which any party hereto is entitled pursuant to any final judgment
of any court having jurisdiction

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 10.10(c).

 

Section 10.11     Specific Performance. The Parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 10.12     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

 26 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

Company: Solidopinion, Inc.         By /s/ Constantine Goltsev   Name:
Constantine Goltsev   Title: Chief Executive Officer     Buyer: Ideanomics, Inc.
        By /s/ Federico Tovar   Name: Federico Tovar   Title: Chief Financial
Officer

 

   

 

 

EXHIBIT A 

ESCROW AGREEMENT

 

   

 

 

EXHIBIT B 

PIGGYBACK REGISTRATION AGREEMENT

 

   

 

